McClain, J.
— The question whether “the" reasonable convenience and necessities of the people, considering the population and all the surroundings, make the granting of the permit proper” (Code, section 2889) is one to be determined by the trial court under the evidence, in the exercise of a sound discretion and judgment, and if it does not appear from the record that such discretion has been abused, the finding of the court hearing the application should be sustained. In re Application of Henery, 124 Iowa, 858. While there may properly be said to have been some question as to the necessity of granting an additional permit for the sale of intoxicating liquors in Hock-well City, where the applicant was engaged in the business of conducting a drug store, there is ample evidence to sus*562tain, the finding of the court, and we would not be authorized to interfere.
’ The claim on the part of appellants that the witnesses were improperly allowed to give their opinions on this subject is without force. The witnesses stated the facts with reference to which the court was called upon to act in this respect, and in no other way, so far as we can see, could the court have been advised of the situation so as to have been enabled to exercise properly the discretion' vested in it by the statute.
The only controversy with reference to the qualification of the applicant was as to whether intoxicating liquor had been unlawfully sold or kept for sale in his place of-business. On this question there was also a conflict in the evidence, but such conflict was to be determined by the trial court, and its finding must be sustained on this appeal unless unsupported by the evidence. The proceeding is a special one; and, in the absence of a provision that the trial therein shall be as in an equity case, so that on appeal this court is authorized to determine the question de novo on the record, we can properly interfere with the judgment only where there is a manifest abuse of discretion by the trial court. In re Application of Smith, 126 Iowa, 128; In re Application of Henery, supra. We find no such absence of evidence to support the court’s finding as would justify us in setting it aside.
The judgment of the trial court granting the permit is therefore affirmed.